Citation Nr: 0504224	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to May 5, 2004, (excluding the period of assignment of 
a temporary total rating), and to a 100 percent schedular 
evaluation from May 5, 2004, for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
26, 1999, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003  rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective from February 26, 1999.  The veteran 
filed a notice of disagreement (NOD) with the effective date 
and the disability rating assigned.  

During the pending appeal, in a March 2003 rating decision, 
the RO assigned a 50 percent rating effective from February 
26, 1999.  Then, in a July 2004 rating decision, the RO 
assigned a 70 percent rating effective from May 5, 2004.  The 
RO also granted a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
under 38 C.F.R. § 4.16, effective from May 5, 2004.  Although 
an increased evaluation was granted during the pending 
appeal, the case is considered still on appeal for a higher 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993), 
holding that, when a veteran files an NOD as to the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation, and thus to consider all potentially applicable 
disability ratings.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
provides a 100 percent rating for PTSD pursuant to Diagnostic 
Code 9411.  Accordingly, absent a formal withdrawal, the 
veteran's disagreement with the disability evaluation 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
remains in appellate status.  Thus, even though the veteran 
is now rated 100 percent disabled on account of individual 
unemployability (which represents an extra-schedular rating), 
he may still be entitled to a schedular rating of 100 percent 
for the psychiatric disorder.




FINDINGS OF FACT

1.  In final, non-appealed decisions dated on August 6, 1991, 
and August 10, 1994, the RO denied service connection for 
PTSD.  

2.  On February 26, 1999, the RO received VA Form 21-4138, 
Statement in Support of Claim, in which the veteran requested 
that his claim of service connection for PTSD be reopened; 
this is the date that was subsequently assigned as the 
effective date for a grant of service connection and award of 
compensation for PTSD.  

3.  The RO was not in receipt or possession of any evidence 
between August 10, 1994, and February 26, 1999, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on PTSD. 

4.  The competent and probative medical evidence of record 
does not show that, prior to May 5, 2004, the veteran's PTSD 
symptomatology resulted in a reduction in occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  
His symptoms have included nightmares; depression, but not 
affecting his ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances and difficulty, but not inability, to 
establish and maintain effective relationships.    

5.  The competent and probative medical evidence of record 
does not show that, since May 5, 2004, the veteran's PTSD 
symptomatology has resulted in total occupational and social 
impairment.  His symptoms have included nightmares and 
flashbacks, sleep impairment, depression, flat affect and 
self isolation, but impaired thought processes or 
communication, delusions or hallucinations, inappropriate 
behavior, danger of hurting self or others, inability to 
perform activities of daily living, disorientation, and 
memory loss were not shown.  A GAF score of 45, reflecting 
serious symptoms, was assigned.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 
1999, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400(b)(2)(i) 
(2004).

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD prior to May 5, 2004, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §  4.130, Diagnostic Code 9400 (2004).

3.  The criteria for an initial 100 percent schedular 
disability evaluation for PTSD since May 5, 2004, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. 
Cir. 2003) (but see Public Law No. 108-183, § 701, 117 Stat. 
2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 
1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
recognizes that the VCAA could be found to be applicable to 
this appeal.  We are aware that in Pelegrini, cited above, 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In this case, however, the VCAA and its implementing 
regulations are not applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).  The veteran had filed a claim for 
service connection for PTSD which was granted by the RO in a 
January 2003 rating decision.  The issues currently before 
the Board arose from the veteran's disagreement with the 
effective date and evaluation assigned when service 
connection was granted. 

In VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives an 
NOD which relates to a "downstream element" of a claim, 
i.e., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.

In any event, however, considering both the decision of the 
Court in Pelegrini and the opinion of the General Counsel, 
the Board finds that, to whatever extent the VCAA may be 
applicable to this case, the requirements of the VCAA have 
been satisfied in this matter, as discussed below.  

Notwithstanding the apparent inapplicability of the VCAA with 
regard to the duty to notify in this instance, the veteran 
has nevertheless been notified, by means of the discussions 
in the statement of the case (SOC) dated in April 2003 and in 
the supplemental statements of the case (SSOC) issued in June 
2003 and July 2004 issued during the pendency of this appeal, 
of the applicable law, what the evidence must show in order 
to substantiate his claim, and the reasons for the rating 
evaluation assigned for his PTSD and the denial of an earlier 
effective date for the evaluation assigned for his service-
connected PTSD.  He also received VCAA notice in April 2004 
as to the information necessary to substantiate his claim for 
an increased evaluation for PTSD, and he was informed of the 
evidence and information VA had already received.  Further, 
he was informed of what evidence VA is responsible for 
obtaining and what he could do to assist in the process.  We 
therefore believe that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the April 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  There is, by law, no additional relevant evidence to 
be obtained in the context of a claim for an earlier 
effective date involving service connection based upon a 
claim reopened after final disallowance when the effective 
date to be assigned is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  There is no 
indication in the record, from either the veteran or his 
representative, of any additional relevant records which are 
available and which the RO has failed to obtain.  The veteran 
has been amply informed of the right to submitted additional 
evidence and argument pertinent to the issues on appeal, and 
has in fact done so.  In May 2004, the veteran wrote that, 
other than the report of his VA examination in May 2004, he 
had no additional evidence to submit.  In June 2004, the 
veteran was contacted by telephone, and a written report of 
contact indicates that he did not have any additional 
evidence to submit.


The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, to whatever extent it might be 
applicable herein, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it appears 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.
II.  Increased rating for PTSD

A.  Pertinent legal criteria - increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.   

The regulations provide that a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2004).

B.  Factual background

In February 1999 the veteran wrote that he was hospitalized 
and had been referred to submit a claim for PTSD, noting that 
he had received a prior denial of entitlement to service 
connection for PTSD.  The RO initially found that new and 
material evidence had not been received to reopen the claim.  
The veteran appealed the claim to the Board, which determined 
that new and material had been received, reopened the claim, 
and remanded it for adjudication in August 2001.  A VA 
examination was conducted and, after review of the record, 
the RO in January 2003 granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective from February 1999.  The evaluation was increased 
to 50 percent effective from February 1999, in a March 2003 
rating decision.  

VA treatment records requested from the VA Medical Center 
(VAMC) at Amarillo from February 1998 show that the first 
entry in April 1998 was a case-review meeting indicating that 
the veteran had not been seen in the Mental Health Clinic 
(MHC) for over six months.  He was discharged from the MHC, 
and his medications were discontinued.  The records show that 
the veteran was treated on several occasions for 
detoxification and other disorders.  Several nursing 
assessments in June 1998 noted that he was alert, oriented to 
person, place, and time, and followed commands, and that his 
speech was clear.  The records show that the veteran was in a 
drug rehabilitation program in early March 1999; however, 
after a short period of time, he was discharged from the 
program because he tested positive on a urine drug screen.  

In response to a request for treatment records from February 
1998 to the date of the request, the San Antonio VAMC replied 
in September 1999 that there was no treatment at that 
facility during the requested time period.  The VA Central 
Texas Health Care System provided a negative response in 
August 1999 to a request for treatment records.  

The veteran entered a substance abuse program, and during 
that time had some individual therapy sessions.  In late May 
2001, he reported that he was sleeping better and had not had 
any nightmares since his medication had been increased.  The 
nightmares about the war were his main symptom, and he said 
he abused substances to try to eliminate them.  He often had 
a depressed mood and had some suicidal thoughts, but would 
not act on these.  The clinical findings were that the 
veteran was alert, pleasant, cooperative, neat, and well 
groomed.  His speech was soft and somewhat monotone.  Other 
findings were that his mood was depressed, affect was 
blunted, and thoughts were coherent.  He saw things moving in 
the dark, but had no formed hallucinations.  No delusions 
were elicited.  He had some suicidal ideation but no plan, 
and had no homicidal ideation.  He was oriented times three.  
His insight and judgment were fair.  The assessment was PTSD 
with nightmares improved on increased medication; depression 
with willingness to try another medication; and that he was 
in a substance abuse program for ethanol/cocaine abuse and 
was remaining sober.  

The veteran was referred for evaluation in May 2001 for PTSD 
and depression after expressing to a social worker in primary 
care at a VAMC that he was having recurring problems with 
PTSD and depression.  He was not voicing any suicidal or 
homicidal ideation.  He was alert and oriented times three.  
At that time, he was in the Outpatient Substance Abuse 
Program.  The veteran described his service in Vietnam.  He 
reported having recurrent nightmares soon after his military 
service.  Sometimes he dreamed about mortars and, at other 
times, the dreams were with a hypervigilant theme fearing 
that people were around his house.  This affected his ability 
to have a relationship and to stay married.  He stated that 
getting drunk would sometimes stop some of the nightmares.  
The veteran also reported that he felt that he could trust 
virtually no one, had a hard time expressing his feelings, 
and could not talk much to people.  In addition, loud noises 
bothered him, he was hypervigilant and had high levels of 
anxiety.  His affect was dysphoric and his mood was depressed 
during the interview.  The interpretation of the testing 
results indicated that the veteran's type of profile was 
consistent with PTSD as well as depression.  The diagnoses 
were PTSD; depression, not otherwise specified; alcohol 
dependence; and cocaine dependence.  The assigned GAF score 
was 50.  

In May 2001 the veteran was enrolled in the Intensive 
Outpatient Substance Abuse Program.  In June 2001 it was 
noted that he was interacting well with others and there were 
few outward indications that PTSD was interfering with his 
treatment.  

He was seen for a follow-up in July 2001 for multiple 
problems, to include PTSD, which was his major concern at 
that time.  He reported being haunted by vivid nightmares of 
Vietnam that did not go away when he awakened, but lasted two 
or three days.  Whenever someone tried to wake him up, he 
reflexively attacked them.  Because of the nightmares, he 
tried to stay awake and often did not sleep for two to three 
days straight.  He slept with the lights on because he often 
mistook shadows for people trying to get him.  He denied 
waking flashbacks.  He stated that he was a loner and was 
often withdrawn from relationships.  He avoided thoughts of 
Vietnam.  He was easily startled and was easily awakened by 
any little noise.  Clinical findings were that he was well-
groomed, friendly, and pleasant.  He was clearly upset during 
the discussion of Vietnam.  He demonstrated good insight into 
his illness.  His thought processes were logical and his 
speech was coherent.  He denied delusions or hallucinations 
and homicidal or suicidal ideations.  His mood was depressed 
and his affect was congruent.  The clinical assessment was 
depression and PTSD.  

The discharge note indicated that PTSD was included in the 
problems addressed by the treatment team, and that the 
veteran interacted well with others in treatment.  He was 
able to stay in this program until he got into a PTSD 
treatment program.  At his disenrollment at the end of July, 
he was alert and oriented times three, fully capable of self-
care, and was not a danger to himself or others.  The GAF was 
about 65.  

In November 2001 the veteran was admitted to a five-week 
domiciliary PTSD program.  He had presented for the PTSD 
program with a "dirty" drug screening and, prior to 
admission, had participated in a Substance Abuse Treatment 
Program.  An admission assessment by a psychiatrist noted 
that the veteran was first diagnosed with PTSD about one year 
earlier.  He had attended no PTSD groups in the prior 12 
months, but reported several individual therapy sessions for 
PTSD during the prior year.  He was alert and cooperative, 
with good eye contact.  His affect was calm, constricted, and 
related.  He denied current delusions, illusions, or 
hallucinations.  He had no suicidal or homicidal ideations.  
He was oriented.  The GAF score recorded at that visit was 
51.  The highest in the past year was noted to have been 51, 
and the lowest was 21.

After several initial assessments, the mental health 
integrated summary included a diagnosis of PTSD, chronic; and 
mixed substance dependence, in recent remission.  

At discharge in December 2001, the summary shows that the 
veteran appeared to be highly motivated to participate in the 
program, interacted appropriately with his peers and staff, 
and attended classes as scheduled.  It was noted that, even 
though he appeared to benefit from participating in the 
program, his symptoms of PTSD were considered chronic and 
severe in nature.  He was stable, and had no homicidal or 
suicidal ideation.  

In October 2002, the veteran was afforded a VA C&P 
examination for PTSD, and at the time was employed.  The 
history noted that he had been in a PTSD program in August 
2001 but left the program due to a positive urine drug 
screen.  After going through a substance abuse treatment 
program, he was readmitted to a PTSD Inpatient Treatment Unit 
in November 2001 and discharged in December 2001.  The 
examiner noted that according to the discharge summary the 
veteran was diagnosed with PTSD approximately one year prior 
to his admission to the program in November 2001.  His PTSD 
symptoms included mood swings with chronic depressive 
symptoms.  His psychiatric problems were reportedly difficult 
to interpret, due to substance abuse history.  There was no 
history of suicide attempts and no history of psychosis.  He 
had a significant history of substance abuse.  The veteran 
described his duties in service.  

The veteran reported a long history of substance abuse.  He 
had had occupational dysfunction and inability to sustain 
social relationships.  He also had experienced legal problems 
over the years.  He had been married twice and was at that 
time divorced.  He reported having two children.  He had 
avoidant behavior over the years and denied a history of 
suicide attempts.  He had had many bouts of depression and 
denied panic attacks.  He endorsed being easily startled.  He 
had a long history of sleep difficulty with nightmares.  He 
had lived a very unproductive life since returning from 
Vietnam.  

On examination, the veteran was cooperative and had fair eye 
contract.  He seemed restless, with constant changing of his 
posture and seated position.  He gestured when expressing 
himself.  His speech was spontaneous and coherent.  His 
affect was labile with one protracted period of weeping, and 
with difficulty he regained his composure.  His sustained 
inner feeling mood was judged to be unstable, with anxiety 
alternating with dysphoria, to a severe degree.  

He was alert and fully oriented.  His short-term and long-
term memory were very good.  His use of the English language, 
his vocabulary, and his syntax were consistent with a high 
average level of intellectual functioning.  He had good 
calculating skills and was able to understand abstractions 
and similarities.  He denied having any panic attacks, 
suicidal ideation, or homicidal ideation.  He seemed to have 
poor impulse control, and this was seen as the cause of his 
recurrent substance abuse problems.  His sleep was impaired, 
with difficulty getting to sleep and staying asleep.  He 
reported frequent, violent nightmares.  He had difficulty 
remembering the content of his anxiety dreams.  He was 
capable of insight and his judgment was intact.  The 
diagnoses included PTSD, chronic and severe; polysubstance 
abuse, by history, currently in remission for substance abuse 
problems; and personality disorder, not otherwise specified, 
with antisocial features with a history of multiple 
incarcerations.  The GAF score was 50 signifying that the 
veteran had severe occupational and social impairments.  

The veteran was afforded a VA examination for PTSD in May 
2004.  The examiner reviewed the records and noted that, 
since the last C&P examination in October 2002, the veteran 
had been seen at the VAMC in Amarillo for multiple disorders.  
He had not been admitted since his last C&P examination for 
detoxification or rehabilitation.  He was seen in August 2002 
for PTSD, depression, and polysubstance at the Mental Health 
Clinic but since his last hospitalization he had not seen any 
staff at that Mental Health Clinic, and stated that he was 
doing better but had been re-referred by another clinic for 
depression, PTSD, and polysubstance abuse.  He had been 
hospitalized several times since October 2002 for disorders 
other than PTSD.  He had not been treated since October 2002 
for any psychiatric problems.  He had depression, PTSD, and 
history of polysubstance abuse, but he had felt he was doing 
better, so he did not show up for his appointment with the 
Mental Health Clinic.  He had been discharged from the Mental 
Health Clinic in November 2003, secondary to noncompliance 
with treatment.  

The veteran denied any hospitalizations for psychiatric 
problems, and did not have any suicide attempts.  His main 
complaint was of chronic back pain.  He had nightmares and 
flashbacks for which he used drugs and alcohol to take care 
of the problem.  He isolated himself and could not get along 
with anybody.  He had been married but was divorced and 
staying with a friend.  He reported that due to the 
nightmares he acted out in his sleep, and could not sleep 
with anybody.  He also stated that at times in front of his 
friends he had had nightmares, and they were afraid of him.  
He had a relationship with his daughter but had a poor 
relationship with his siblings.  He reported staying to 
himself, and had no relations with friends or family.  He 
said his back problems and hepatitis C prevented him from 
having a stable job.  Because of his back problems, no one 
wanted to hire him.  He denied suicide attempts, and had no 
hospitalizations for depression or suicide attempts.

At the time of his C&P examination the veteran was 
hospitalized for an unrelated medical disorder.  He was alert 
and oriented in all spheres, and cooperated with the 
interview.  His affect was flat and mood was depressed.  He 
was tearful when he talked about his life and condition.  He 
still had nightmares and flashbacks about the war once 
weekly.  When he was under stress, the flashbacks and 
nightmares usually increased.  Because of his nightmares and 
acting out during nightmares, usually his wives could not 
stay with him.  His memory and concentration were fair.  He 
had no anxiety or obsessive/compulsive disorder.  Speech was 
monotone and slow.  He was depressed about his current 
condition.  He slept poorly and woke up several times during 
the night due to nightmares.  It was noted that his history 
of polysubstance abuse hampered his treatment of PTSD and 
hepatitis C.  The pertinent diagnosis on Axis I was PTSD, 
chronic and moderate.  The GAF was 45.  

C.  Analysis

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for PTSD.  A 50 percent evaluation was assigned from February 
26, 1999.  To the extent that the veteran claimed he was 
worse, the RO agreed and granted a 70 percent evaluation 
effective from May 5, 2004.  In such a case, the Court has 
held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM-
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2004).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF in the range of 31 to 40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work.)  A GAF in 
the range of 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  DSM 
III-R (1987); DSM IV.

Rating evaluations for psychiatric conditions are to be based 
on all the evidence that bears on occupational and social 
impairment caused by the psychiatric symptoms.  The Board has 
considered whether the veteran is entitled to a disability 
rating greater than 50 percent prior to May 5, 2004, and a 
schedular 100 percent disability evaluation since May 5, 
2004.

With regard to whether a rating in excess of 50 percent was 
warranted prior to May 5, 2004, the evidence of record 
includes evaluations while the veteran was in a substance 
abuse program and in a PTSD domiciliary program, and the 
report of a VA examination in October 2002.  There was no 
indication that he neglected his personal appearance or 
hygiene, or that he had spatial disorientation or obsessional 
rituals.  The findings show that the veteran was alert, 
pleasant, cooperative, neat, and well groomed.  He was 
oriented times three; his insight and judgment were fair.  
His speech and thoughts were coherent.  Although his mood was 
depressed, it was not shown to affect his ability to function 
independently, appropriately and effectively.  His affect was 
blunted.  Although at one evaluation in May 2001 he had some 
suicidal ideation without plan, at other evaluations no 
suicidal ideation was reported.  On examination in October 
2002, the examiner noted that the veteran appeared to have 
poor impulse control that resulted in recurrent substance 
abuse problems, but impaired impulse control was not shown to 
result in homicidal ideation or being a danger to others.  No 
obsessional rituals were noted.  Although the veteran had 
difficulty in establishing and maintaining effective work and 
social relationships, the inability to do so was not shown.  
The evidence shows that he interacted appropriately with 
peers and staff when participating in treatment programs, and 
had a relationship with a daughter.  GAF scores shown ranged 
from 21 to 65, reflecting a range of symptoms from inability 
to function in most areas to mild symptoms.  The score of 21 
was noted as being the lowest in the previous year according 
to the record, when the veteran was admitted to a 5 week 
domiciliary PTSD program in November 2001.  The GAF score 
recorded at the time of admission was 51.  Several disorders 
were diagnosed in addition to PTSD and the GAF scores are not 
shown as being specific to PTSD.  In sum, the evidence of 
record does not show symptoms related to PTSD producing 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, or total occupational and social 
impairment prior to May 5, 2004. 

As to whether a 100 percent schedular disability evaluation 
is warranted on and after May 5, 2004, the examiner, at the 
May 2004 VA examination, found that the veteran continued to 
exhibit signs and symptoms of PTSD.  The examination, 
however, did not reflect psychiatric manifestation meeting or 
approximating the requirements for a 100 percent schedular 
evaluation.  The veteran reported that he had not been 
treated since October 2002 for any psychiatric problems.  He 
denied any hospitalizations for psychiatric problems and 
suicide attempts.  The evidence does not show that the 
veteran was disoriented to time or place.  At the time of the 
examination the veteran was alert and oriented in all spheres 
and cooperative with the interview.  

He was depressed, attributed to his current condition that 
included disorders other than PTSD, and, as noted above, he 
was hospitalized at the time of the examination for other 
than PTSD.  He was tearful when he talked about his life and 
condition.  He had nightmares and flashbacks about the war 
weekly.  His memory was fair and there is no indication that 
he had memory loss for names of close relatives, own 
occupation, or own name.  He had no delusions, anxiety or 
obsessive/compulsive disorder.  He denied suicidal ideation 
and there is no indication that he was a danger to hurting 
others.  Although his speech was described as monotone and 
slow, no gross impairment in thought processes or 
communication was indicated.  The examiner diagnosed PTSD, 
chronic and moderate, and assigned a GAF score of 45, 
reflecting serious symptoms. 

The Board notes that while the May 2004 VA examiner's 
assignment of a GAF score of 45 would support consideration 
of entitlement to a total rating based on individual 
unemployability, in fact, the veteran is in receipt of a TDIU 
on individual unemployability due to PTSD, effective from May 
5, 2004.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an evaluation in excess of 50 percent for the veteran's PTSD 
for the period prior to May 5, 2004, and for a 100 percent 
schedular disability evaluation since May 5, 2004.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.132, DC 9411 (2004).  Based 
upon a full review of the record, the Board finds that the 
evaluations assigned adequately reflect the clinically 
established impairment experienced by the veteran.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's PTSD reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis prior to May 5, 2004.  Specifically, for the 
period prior to May 5, 2004, the medical evidence fails to 
show, and the veteran has not asserted, that he has required 
frequent periods of hospitalization for his PTSD, nor has he 
alleged marked interference with employment due solely to 
that condition.  Hence, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2004).

As the evidence preponderates against the claim for an 
increased rating for the veteran's service-connected PTSD 
prior to and since May 5, 2004, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (old and new versions).  See 
Gilbert, supra.


III.  Earlier effective date for service connection of PTSD

A.  Factual background

The veteran filed a formal claim on VA Form 21-526 on 
December 29, 1988, for entitlement to service connection for 
post traumatic stress syndrome with nightmares, depression, 
and headaches.  In a statement received in January 1989, he 
amended his claim to include service connection for PTSD.  In 
February 1990, the RO notified the veteran that the claim had 
been administratively disallowed for failure to report for 
examination.  A VA Form 21-4138, Statement in Support of 
Claim, date-stamped as received on March 6, 1990, and on May 
7, 1991, stated that he was willing to report for an 
examination.  

After review of service medical records, a report of VA 
examination in July 1991, and VA treatment records, in an 
August 1991 rating decision, the RO denied service connection 
for PTSD as not shown by the evidence of record.  The veteran 
was notified of the decision by letter dated in August 1991.  
He filed a notice of disagreement, and a statement of the 
case (SOC) was issued in March 1992.  The cover letter to the 
SOC notified the veteran that a substantive appeal needed to 
be filed and enclosed VA Form 1-9, Appeal to Board of 
Veterans' Appeals.  

A letter was received from the veteran in May 1992 wherein he 
requested copies of records so that he could prepare an 
appeal and asked for an extension of time to file the appeal.  
The RO complied with his request and granted an extension for 
the filing of his appeal to August 17, 1992.  Evidence of 
record does not show that a substantive appeal was filed.

On October 22, 1993, a VA Form 21-526, Veteran's Application 
for Compensation or Pension, with the section for pension 
completed, was received with an accompanying statement that 
he "would like to file a claim for a non-service-connected 
disability pension" for multiple disorders to include PTSD.  
He stated that in 1992 he had been diagnosed with PTSD at a 
VA Medical Center.  

The RO secured VA medical treatment records, medical records 
from the Texas  Department of Corrections, and private 
medical treatment records. 

In an August 1994 rating decision, the RO denied entitlement 
to non-service-connected pension.  As part of that decision, 
the RO determined that PTSD was not service-connected.  The 
RO assigned evaluations to the non-service-connected 
disabilities and evaluated the non-service-connected PTSD as 
30 percent disabling.  The veteran was notified of this 
decision by letter dated in August 1994.  No appeal of that 
decision was received.

In November 1995, the veteran requested copies of his service 
medical records and the RO furnished the requested 
information.  

On February 26, 1999, the RO received VA Form 21-4138, 
Statement in Support of Claim, from the veteran, wherein he 
stated that he was hospitalized and had been referred to 
apply for PTSD.  He wrote:  "This is to be considered as a 
re-opened claim as I have filed in early 1980's and was 
denied."  He felt that the hospitalization records would be 
considered as new and material evidence.  The veteran later 
requested that if the decision were favorable, the award 
should be ordered retroactive to the date of the initial 
claim.  

VA treatment records were secured and received at the RO in 
April 1999.  These included records showing treatment in June 
and December 1998,but for disorders other than PTSD.  

As discussed above, the RO determined that new and material 
evidence had not been received.  The veteran appealed that 
decision to the Board which found that new and material 
evidence had been received, specifically, VA medical records 
dated in 1993 that reflected a diagnosis of PTSD and the 
report of a May 2001 VA outpatient psychological evaluation 
that showed a continued diagnosis of PTSD.  The Board 
reopened the claim and remanded it to the RO.  In a rating 
decision in January 2003, the RO granted entitlement to 
service connection for PTSD effective from February 26, 1999, 
the date of his claim.

B.  Analysis

The veteran has disagreed with the effective date assigned, 
and contends that he has been rated at 30 percent on a non-
service-connected basis since October 1993 and retroactive 
pay should have been effective from that date if not from the 
original claim date.  The veteran contends that the RO was 
convinced from the medical evidence that the veteran was 
suffering from PTSD with mixed personality disorders when it 
rated him as 30 percent for non-service-connected PTSD with 
mixed personality disorder in 1993.  The veteran also 
contends that, since he has been suffering from the symptoms 
of PTSD since 1988, that should be his effective date, or in 
1991.  

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The veteran submitted an initial claim for service connection 
for PTSD in December 1988.  In a rating action dated in 
August 1991, the RO denied entitlement to service connection 
for PTSD.  Although the veteran submitted an NOD, he did not 
perfect the appeal.  Therefore, the August 1991 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

The veteran's claim received in October 1993 is considered as 
an application for non-service-connected pension benefits by 
the way the form is completed, and the veteran's written 
statement that it was a claim for non-service-connected 
disability pension.  In August 1994, the RO, in pertinent 
part, established a 30 percent non-service-connected 
evaluation for PTSD, and denied eligibility for non-service-
connected pension benefits.  The veteran did not express 
disagreement with the RO's determination that his PTSD was 
non-service-connected.  The veteran did not appeal the rating 
decision to the Board, and the decision became final.  

Because the determinations are final, they cannot be reversed 
or revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105.  The appellant has not specifically alleged clear 
and unmistakable error.  Therefore, the date that his 1988 
application for compensation benefits was filed cannot serve 
as the effective date of his recent award of service 
connection for PTSD; nor can the date of his application on 
October 22, 1993, serve as the effective date.   

The Board notes that medical evidence did exist in 1993 which 
reflected a diagnosis of PTSD.  However, the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a diagnosis, but 
on the date that the application upon which service 
connection was eventually awarded was filed with VA.  
Lalonde, supra.  Furthermore, because the veteran had not 
been granted service connection for his PTSD, the mere 
receipt of medical records cannot be construed as an informal 
claim.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 
32, 35 (1998).  

The RO was not in receipt or possession of any evidence 
between August 10, 1994, and February 26, 1999, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on PTSD.  The veteran's 
request for his service medical records is not construed as 
an informal claim of entitlement to VA benefits based on 
PTSD.  In addition, the VA treatment records showing 
treatment in June and December 1998 are not construed as an 
informal claim of entitlement to VA benefits based on PTSD, 
as the treatment was for disorders other than PTSD.  They 
were received at the RO in April 1999, after the effective 
date assigned, and even if constructive receipt of VA 
treatment records were considered applicable, as stated 
above, the mere receipt of medical records cannot be 
construed as an informal claim.

With respect to this claim, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As the evidence preponderates against the 
claim for an effective date earlier than February 26, 1999, 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b) (old 
and new version); Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 50 percent 
prior to May 5, 2004, (excluding the period of assignment of 
a temporary total rating), and for a 100 percent schedular 
evaluation from May 5, 2004, for PTSD is denied.  

Entitlement to an effective date earlier than February 26, 
1999, for the grant of service connection for PTSD is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


